 

Exhibit 10.1

 

EMPLOYMENT AGREEMENT

 

This Employment Agreement (the “Agreement”) is made as of the date signed (the
“Effective Date”), by and between Xspand Products Lab, Inc., a Nevada
corporation (the “Employer”) and Brett Vroman (the “Employee”). In consideration
of the mutual covenants contained in this Agreement, Employer and Employee agree
as follows:

 

1.           Employment. Employer agrees to employ Employee and Employee agrees
to be employed by Employer on the terms and conditions set forth in this
Agreement.

 

2.           Duties. Employer shall employ Employee, and Employee hereby accepts
such employment, as the Director of Finance. Employee shall directly report to
the Chief Financial Officer (the “CFO”) of Employer or his/her designee, during
the term of employment set forth in Section 3 below, or as otherwise directed by
the Chief Executive Officer (“CEO”) of Employer. Employee shall perform the
duties and responsibilities of the Director of Finance for Employer subject to
the direction of the CFO, or his/her designee, and such other responsibilities
and duties performed by Directors of Finance of corporations of the size, type
and nature of Employer, as it exists from time to time, and as may from time to
time be reasonably assigned by the CFO, or his/her designee. Employee shall
devote his/her full time, energy, skill and best efforts to the business and
affairs of Employer. Employee acknowledges and agrees that he or she shall
observe and comply with all of the Company’s policies. Employee shall serve
Employer as its Chief Financial Officer and Corporate Secretary.

 

3.           Term. The term of this Agreement (the “Term”) shall be a period of
three (3) years, during which entire time Employee shall be considered an
at-will employee of Employer and, subject to the provisions of Section 6, the
employment relationship described herein may be terminated by either Employee or
Employer at any time. Upon the expiration of the Term, the Employee may continue
to be employed by the Employer at the will of the parties.

 

4.           Compensation and Benefits. The regular compensation and benefits
payable to Employee under this Agreement shall be as follows:

 

(a)           Base Salary. During the term of this Agreement, for all services
rendered by Employee under this Agreement, Employer shall pay Employee a base
salary at the annual rate of $160,000. The base salary shall be payable in
periodic installments in accordance with Employer’s usual practice for its
senior Employees, subject to any applicable tax and payroll deductions.

 

(b)          Annual Bonus. In addition to his Base Salary, Executive shall be
eligible to receive an annual discretionary bonus (the “Bonus”) during the Term,
based on performance criteria determined by the board of directors of Employer
(the “Board”) in its sole discretion, in amount equal to up to 50% of Employee’s
base salary for the then current fiscal year.

 

(c)           Option Grant. Employee shall be awarded, on the date hereof,
options (the “Options”) to purchase 80,000 shares of the Company’s common stock,
exercisable at a price of $7.01 per share, pursuant to the terms, conditions and
vesting schedule set forth in the Non-Qualified Option Agreement attached hereto
as Exhibit A. Furthermore, an additional award of options to purchase 20,000
shares of the Company’s common stock at a strike price to be determined by the
Board will be awarded to the Employee if and when the Company institutes a new
employee stock option program during the Term. This Agreement and the issuance
and grant of the Options hereunder is made by Employer in reliance upon the
express representations and warranties of Employee, which by acceptance hereof,
Employee confirms that:

 

 

 

 

(i)         The Options and the shares of common stock issuable upon exercise of
the Options (collectively, the “Securities”) granted to Employee pursuant to
this Agreement are being acquired by Employee for his own account, for
investment purposes, and not with a view to, or for sale in connection with, any
distribution of the Securities. It is understood that the Securities have not
been registered under the Securities Act of 1933, as amended (the “Securities
Act”) by reason of exemption from the registration provisions of the Securities
Act which depends, among other things, upon the bona fide nature of his
representations as expressed herein;

 

(ii)         The Securities must be held by Employee indefinitely unless they
are subsequently registered under the Securities Act and any applicable state
securities laws, or an exemption from such registration is available. Employer
is under no obligation to register the Securities or to make available any such
exemption;

 

(iii)         Employee further represents that Employee has had access to the
financial statements or books and records of Employer, has had the opportunity
to ask questions of Employer concerning its business, operations and financial
condition and to obtain additional information reasonably necessary to verify
the accuracy of such information;

 

(iv)         Unless and until the Securities are registered under the Securities
Act, all certificates representing the Securities and any certificates
subsequently issued in substitution therefore and any certificate for any
securities issued pursuant to any stock split, share reclassification, stock
dividend or other similar capital event shall bear legends in substantially the
following form:

 

THESE SECURITIES HAVE NOT BEEN REGISTERED OR OTHERWISE QUALIFIED UNDER THE
SECURITIES ACT OF 1933 (THE “SECURITIES ACT”) OR UNDER THE APPLICABLE OR
SECURITIES LAWS OF ANY STATE. NEITHER THESE SECURITIES NOR ANY INTEREST THEREIN
MAY BE SOLD, TRANSFERRED, PLEDGED OR OTHERWISE DISPOSED OF IN THE ABSENCE OF
REGISTRATION UNDER THE SECURITIES ACT OR ANY APPLICABLE SECURITIES LAWS OF ANY
STATE, UNLESS PURSUANT TO EXEMPTIONS THEREFROM.

 

 

 

 

(d)          Regular Benefits. Employee shall be entitled to health insurance
benefits from Employer, and shall also be entitled to participate in any
employee benefit plans, life insurance plans, disability income plans,
retirement plans, expense reimbursement plans and other benefit plans which
Employer may from time to time have in effect for all or most of its employees.
Participation in any Employer benefit plan shall be subject to the terms of the
applicable plan documents, generally applicable policies of Employer, applicable
law and the discretion of the Board, or any administrative or other committee
provided for in or contemplated by any such plan. Except with respect to the
aforementioned health insurance benefits, nothing contained in this Agreement
shall be construed to create any obligation on the part of Employer to establish
any such plan or to maintain the effectiveness of any such plan which may be in
effect from time to time.

 

(e)          Vacation. Employee shall be entitled to three (3) weeks paid time
off per year, such vacation leave to be taken in accordance with Employer’s
standard employee vacation policy, and at such time or times as will not
unreasonably hinder or interfere with Employer’s business or operations.

 

(f)             Taxation of Payments and Benefits. Employer shall undertake to
make deductions, withholdings and tax reports with respect to payments and
benefits under this Agreement to the extent that it reasonably and in good faith
believes that it is required to make such deductions, withholdings and tax
reports. Payments under this Agreement shall be in amounts net of any such
deductions or withholdings. Nothing in this Agreement shall be construed to
require Employer to make any payments to compensate Employee for any adverse tax
effect associated with any payments or benefits or for any deduction or
withholding from any payment or benefit.

 

(g)            Expenses. Employer shall reimburse Employee for all reasonable
and necessary business-related out-of-pocket expenses incurred or paid by
Employee in performing his duties under this Agreement and that are consistent
with applicable policies of Employer and immediate manager. All payments for
reimbursement of such expenses shall be made upon presentation by Employee of
expense statements or vouchers and such other supporting information as Employer
may from time to time reasonably request.

 

(h)          Exclusivity of Salary and Benefits. Employee shall not be entitled
to any payments or benefits other than those provided under this Agreement.

 

5.           Extent of Service. (a) During Employee’s employment under this
Agreement, Employee shall devote Employee’s full business time, best efforts and
business judgment, skill and knowledge to the advancement of Employer’s
interests and to the discharge of Employee’s duties and responsibilities under
this Agreement. Employee shall not engage in any other business activity, except
as may be approved by the Board; provided, that nothing in this Agreement shall
be construed as preventing Employee from:

 

(i)          investing Employee’s assets in any company or other entity in a
manner not prohibited by Section 7(d) and in such form or manner as shall not
require any material activities on Employee’s part in connection with the
operations or affairs of the companies or other entities in which such
investments are made; and

 

 

 

 

(ii)         engaging in religious, charitable or other community or non-profit
activities that do not impair Employee’s ability to fulfill Employee’s duties
and responsibilities under this Agreement.

 

(b)          Employee shall cooperate with Employer in the event Employer wishes
to obtain key-man insurance on Employee. Such cooperation shall include, but not
be limited to, taking any physical examinations that may be requested by the
insurance company.

 

6.          Termination and Termination Benefits. (a) Unless otherwise
specifically provided in this Agreement or otherwise required by law, all
compensation and benefits payable to Employee under this Agreement shall
terminate on the date of termination of Employee’s employment under this
Agreement. Notwithstanding the foregoing, in the event of termination of
Employee’s employment by Employer without Cause (as defined below) or by
Employee as a result of a material breach by Employer of any of Employer’s
obligations under this Agreement, or any other agreement to which Employee and
Employer are now or hereafter parties, Employer shall provide to Employee the
following termination benefits (“Termination Benefits”):

 

(i)          continued periodic payment of Employee’s base salary at the rate
then in effect pursuant to Section 4(a) for the period from the date of
termination until the date that is six (6) months after the date of termination;

 

(ii)         if Employee is participating in Employer’s health insurance plan on
the date of termination, continuation of group health plan benefits to the
extent authorized by and consistent with 29 U.S.C. § 1161 et seq. (commonly
known as “COBRA”), with Employer paying the entire cost of the regular premium
for such benefits for six (6) months after the date of termination; and

 

(iii)        if Employee is participating in Employer’s life insurance and short
term and long term disability insurance plans on the date of termination,
continuation of those benefits at Employer’s expense, for the period from the
date of termination until the date that is six (6) months after the date of
termination.

 

Notwithstanding the foregoing, nothing in this Section 6(a) shall be construed
to affect Employee’s right to receive COBRA continuation entirely at Employee’s
own cost to the extent that Employee may continue to be entitled to COBRA
continuation after Employee’s right to cost sharing under Section 6(a)(ii)
ceases.

 

For purposes of this Agreement, the term “Cause” shall mean:

 

(i)          dishonest or fraudulent statements or acts of Employee with respect
to Employer or any affiliate of Employer;

 

(ii)         Employee’s conviction of, or entry of a plea of guilty or nolo
contendere for, (A) a felony or (B) any misdemeanor (excluding minor traffic
violations) involving moral turpitude, deceit, dishonesty or fraud;

 

 

 

 

(iii)        willful misconduct of Employee or the failure of Employee for any
reason, within thirty (30) days after receipt by Employee of written notice from
the Board, to comply with reasonable specific instructions of the Board or
requests of the Board for other specific action or specific omission to act that
in each case may adversely affect Employer’s business or operations; or

 

(iv)        material breach by Employee of any of Employee’s obligations under
this Agreement, or any other agreement to which Employee and Employer are now or
hereafter parties.

 

(b)          Disability. If Employee shall be disabled so as to be unable to
perform the essential functions of Employee’s then existing position or
positions under this Agreement with reasonable accommodation, the Board may
remove Employee from any responsibilities and/or reassign Employee to another
position with Employer during the period of such disability. Notwithstanding any
such removal or reassignment, Employee shall continue to receive Employee’s full
base salary (less any disability pay or sick pay benefits to which Employee may
be entitled under Employer’s policies) and benefits under Section 4 of this
Agreement (except to the extent that Employee may be ineligible for one or more
such benefits under applicable plan terms) for a period of time equal to twelve
(12) months. If any question shall arise as to whether during any period
Employee is disabled so as to be unable to perform the essential functions of
Employee’s then existing position or positions with reasonable accommodation,
Employee may, and at the request of Employer shall, submit to Employer a
certification in reasonable detail by a physician selected by Employer to whom
Employee or Employee’s guardian has no reasonable objection as to whether
Employee is so disabled or how long such disability is expected to continue, and
such certification shall for the purposes of this Agreement be conclusive of the
issue. Employee shall cooperate with any reasonable request of the physician in
connection with such certification. If such question shall arise and Employee
shall fail to submit such certification, Employer’s determination of such issue
shall be binding on Employee. Nothing in this Section 6(b) shall be construed to
waive Employee’s rights, if any, under existing law including, without
limitation, the Family and Medical Leave Act of 1993, 29 U.S.C. §2601 et seq.
and the Americans with Disabilities Act, 42 U.S.C. §12101 et seq.

 

7.           Confidential Information, Noncompetition and Cooperation.

 

(a)           Confidential Information. As used in this Agreement, “Confidential
Information” means information belonging to Employer which is of value to
Employer in the course of conducting its business and the disclosure of which
could result in a competitive or other disadvantage to Employer. Confidential
Information includes, without limitation, financial information, reports and
forecasts; inventions, improvements and other intellectual property; trade
secrets; know-how; designs, processes or formulae; software; market or sales
information or plans; customer lists; and business plans, prospects and
opportunities (such as possible acquisitions or dispositions of businesses or
facilities) that have been developed for Employer, or discussed or considered by
the management of Employer and that have specific application to Employer.
Confidential Information includes information developed by Employee in the
course of Employee’s employment by Employer, as well as other information to
which Employee may have access in connection with Employee’s employment.
Confidential Information also includes the confidential information of others
with which Employer has a business relationship. Notwithstanding the foregoing,
Confidential Information does not include the following: information in the
public domain, unless due to breach of Employee’s duties under Section 7(b); any
of the items listed in this section that were developed, possessed or created by
Employee prior to the date of this Agreement; or any designs, inventions and
other intellectual property conceptualized by Employee during the period he is
employed by Employer but which are not directly related to Employer’s business
operations.

 

 

 

 

(b)          Confidentiality. Employee understands and agrees that Employee’s
employment creates a relationship of confidence and trust between Employee and
Employer with respect to all Confidential Information. At all times, both during
Employee’s employment with Employer and after its termination, Employee will
keep in confidence and trust all such Confidential Information, and will not use
or disclose any such Confidential Information without the prior written consent
of Employer, except as may be necessary in the ordinary course of performing
Employee’s duties to Employer.

 

(c)           Documents, Records, etc. All documents, records, data, apparatus,
equipment and other physical property, whether or not pertaining to Confidential
Information, which are furnished to Employee by Employer or are produced by
Employee in connection with Employee’s employment will be and remain the sole
property of Employer. Employee will return to Employer all such materials and
property as and when requested by Employer. In any event, Employee will return
all such materials and property immediately upon termination of Employee’s
employment for any reason. Employee will not retain with Employee any such
material or property or any copies thereof after such termination.
Notwithstanding the foregoing, Employee may retain after the termination of his
employment with Employer copies of his personal notes, diaries, journals,
correspondence, expense accounts, communication logs, business cards, contact
lists, and other similar materials maintained by Employee.

 

(d)          Noncompetition and Nonsolicitation. Without the prior written
consent of the Board, during the period that Employee is employed by Employer
and, in the event Employee terminates his employment with Employer for any
reason other than as a result of a material breach by Employer of any of
Employer’s obligations under this Agreement, or any other agreement to which
Employee and Employer are now or hereafter parties, for one (1) year thereafter,
Employee will not, directly or indirectly, whether as owner, partner,
shareholder, consultant, agent, employee, co-venturer or otherwise, engage,
participate, assist or invest in any Competing Business (as hereinafter
defined). Without the prior written consent of the Board, during the period that
Employee is employed by Employer and, (x) in the event of the termination of
Employee’s employment by Employer with Cause or (y) in the event Employee
terminates his employment with Employer for any reason other than as a result of
a material breach by Employer of any of Employer’s obligations under this
Agreement, or any other agreement to which Employee and Employer are now or
hereafter parties, for eighteen (18) months thereafter, Employee will refrain
from directly or indirectly employing, attempting to employ, recruiting or
otherwise soliciting, inducing or influencing any person to leave employment
with Employer, and also will refrain from soliciting or encouraging any customer
or supplier to terminate or otherwise modify adversely its business relationship
with Employer. Employee understands that the restrictions set forth in this
Section 7(d) are intended to protect Employer’s interest in its Confidential
Information and established employee, customer and supplier relationships and
goodwill, and agrees that such restrictions are reasonable and appropriate for
this purpose. For purposes of this Agreement, the term “Competing Business”
shall mean any business that provides or intends to provide the same or similar
services as those provided by Employer or any of its subsidiaries in any
geographic area then served by Employer (which for this purpose only shall be
defined as being within one hundred (100) miles of any office or data center
currently used or operated by Employer or any subsidiary of Employer).
Notwithstanding the foregoing, Employee may own up to two percent (2%) of the
outstanding stock of a publicly-held corporation.

 

 

 

 

(e)          Third-Party Agreements and Rights. Employee hereby confirms that
Employee is not bound by the terms of any agreement with any previous employer
or other party which restricts in any way Employee’s use or disclosure of
information or Employee’s engagement in any business. Employee represents to
Employer that Employee’s execution of this Agreement, Employee’s employment with
Employer and the performance of Employee’s proposed duties for Employer will not
violate any obligations Employee may have to any such previous employer or other
party. In Employee’s work for Employer, Employee will not disclose or make use
of any information in violation of any agreements with or rights of any such
previous employer or other party, and Employee will not bring to the premises of
Employer any copies or other tangible embodiments of non-public information
belonging to or obtained from any such previous employment or other party.

 

(f)           Litigation and Regulatory Cooperation. During and after Employee’s
employment, Employee shall cooperate fully with Employer in the defense or
prosecution of any claims or actions now in existence or which may be brought in
the future against or on behalf of Employer which relate to events or
occurrences that transpired while Employee was employed by Employer. Employee’s
full cooperation in connection with such claims or actions shall include, but
not be limited to, being available to meet with counsel to prepare for discovery
or trial and to act as a witness on behalf of Employer at mutually convenient
times. During and after Employee’s employment, Employee also shall cooperate
fully with Employer in connection with any investigation or review of any
federal, state or local regulatory authority as any such investigation or review
relates to events or occurrences that transpired while Employee was employed by
Employer. Employer shall reimburse Employee for any reasonable out-of-pocket
expenses incurred in connection with Employee’s performance of obligations
pursuant to this Section 7(f) and shall pay Employee for his time at his annual
salary rate in effect at the time of the termination of his employment.

 

(g)          Developments. Employee will make full and prompt disclosure to
Employer of all inventions, discoveries, designs, developments, methods,
modifications, improvements, processes, algorithms, databases, computer
programs, formulae, techniques, trade secrets, graphics or images, audio or
visual works, and other works of authorship (collectively “Developments”),
whether or not patentable or copyrightable, that are created, made, conceived or
reduced to practice by Employee (alone or jointly with others) or under
Employee’s direction during the period of his employment and that pertain
directly to Employer’s business operations. Employee acknowledges that all work
performed by Employee for Employer hereunder is on a “work for hire” basis, and
Employee hereby assigns and transfers, and will assign and transfer, to Employer
and its successors and assigns all of Employee's right, title and interest,
including, but not limited to, all patents, patent applications, trademarks and
trademark applications, copyrights and copyright applications, and other
intellectual property rights in all countries and territories worldwide and
under any international conventions, in and to all Developments that (a) relate
to the business of Employer or any of the products or services of Employer; (b)
result from tasks assigned to Employee by Employer; or (c) result from the use
of personal property (whether tangible or intangible) owned, leased or
contracted for by Employer.

 

 

 

 

(h)          Injunction. Employee agrees that it would be difficult to measure
any damages caused to Employer which might result from any breach by Employee of
the promises set forth in this Section 7, and that in any event money damages
would be an inadequate remedy for any such breach. Accordingly, subject to
Section 8 of this Agreement, Employee agrees that if Employee breaches, or
proposes to breach, any portion of this Agreement, Employer shall be entitled,
in addition to all other remedies that it may have, to seek an injunction or
other appropriate equitable relief to restrain any such breach.

 

8.          Arbitration of Disputes. Any controversy or claim arising out of or
relating to this Agreement or the breach thereof or otherwise arising out of
Employee’s employment or the termination of that employment (including, without
limitation, any claims of unlawful employment discrimination whether based on
age or otherwise) shall, to the fullest extent permitted by law, be settled by
arbitration in any forum, form or location agreed upon by the parties or, in the
absence of such an agreement, under the auspices of the American Arbitration
Association (“AAA”) in New York, New York in accordance with the Employment
Dispute Resolution Rules of the AAA, including, but not limited to, the rules
and procedures applicable to the selection of arbitrators. In the event that any
person or entity other than Employee or Employer may be a party with regard to
any such controversy or claim, such controversy or claim shall be submitted to
arbitration subject to such other person or entity’s agreement. Judgment upon
the award rendered by the arbitrator may be entered in any court having
jurisdiction thereof. This Section 8 shall be specifically enforceable.
Notwithstanding the foregoing, this Section 8 shall not preclude either party
from pursuing a court action for the sole purpose of obtaining a temporary
restraining order or a preliminary injunction in circumstances in which such
relief is appropriate; provided, that any other relief shall be pursued through
an arbitration proceeding pursuant to this Section 8.

 

9.           Consent to Jurisdiction. To the extent that any court action is
permitted consistent with or to enforce Section 8 of this Agreement, the parties
hereby consent to the jurisdiction of the courts of the State of New York.
Accordingly, with respect to any such court action, Employee (a) submits to the
personal jurisdiction of such courts; (b) consents to service of process; and
(c) waives any other requirement (whether imposed by statute, rule of court, or
otherwise) with respect to personal jurisdiction or service of process.

 

10.         Integration. This Agreement constitutes the entire agreement between
the parties with respect to the subject matter hereof and supersedes all prior
agreements between the parties with respect to any related subject matter.

 

 

 

 

11.         Assignment; Successors and Assigns, etc. Neither Employer nor
Employee may make any assignment of this Agreement or any interest herein, by
operation of law or otherwise, without the prior written consent of the other
party; provided, that Employer may assign its rights under this Agreement
without the consent of Employee in the event that Employer shall effect a
reorganization, consolidate with or merge into any other corporation,
partnership, organization or other entity, or transfer all or substantially all
of its properties or assets to any other corporation, partnership, organization
or other entity. This Agreement shall inure to the benefit of and be binding
upon Employer and Employee, their respective successors, executors,
administrators, heirs and permitted assigns.

 

12.         Enforceability. If any portion or provision of this Agreement
(including, without limitation, any portion or provision of any section of this
Agreement) shall to any extent be declared illegal or unenforceable by a court
of competent jurisdiction, then the remainder of this Agreement, or the
application of such portion or provision in circumstances other than those as to
which it is so declared illegal or unenforceable, shall not be affected thereby,
and each portion and provision of this Agreement shall be valid and enforceable
to the fullest extent permitted by law.

 

13.         Waiver. No waiver of any provision hereof shall be effective unless
made in writing and signed by the waiving party. The failure of any party to
require the performance of any term or obligation of this Agreement, or the
waiver by any party of any breach of this Agreement, shall not prevent any
subsequent enforcement of such term or obligation or be deemed a waiver of any
subsequent breach.

 

14.         Notices. Any notices, requests, demands and other communications
provided for by this Agreement shall be sufficient if in writing and delivered
in person or sent by a nationally recognized overnight courier service or by
registered or certified mail, postage prepaid, return receipt requested, to
Employee at the last address Employee has filed in writing with Employer or, in
the case of Employer, at its principal executive offices, Attn: Chief Executive
Officer, with a copy to Waller Lansden Dortch & Davis LLP, 511 Union Street,
Suite 2700, Nashville, TN 37219, Attn: Marc J. Adesso, Esq., and shall be
effective on the date of delivery in person or by courier or three (3) days
after the date mailed.

 

15.         Amendment. This Agreement may be amended or modified only by a
written instrument signed by Employee and by a duly authorized representative of
Employer.

 

16.         Governing Law. This is a Nevada contract and shall be construed
under and be governed in all respects by the laws of the State of Nevada,
without giving effect to the conflict of laws principles of such State.

 

17.         Counterparts. This Agreement may be executed in any number of
counterparts, each of which when so executed and delivered shall be taken to be
an original; but such counterparts shall together constitute one and the same
document.

 

[SIGNATURE PAGE FOLLOWS]

 

 

 

 

IN WITNESS WHEREOF, this Agreement has been executed by Employer and by Employee
as of the Effective Date.

 

  XSPAND PRODUCTS LAB, INC.         By: /s/ Chris B. Ferguson     Name:  Chris
Ferguson     Title:    Chief Executive Officer       EMPLOYEE       /s/ Brett
Vroman   Brett Vroman       October 5, 2018   Date:

 

 

 

 

EXHIBIT A

 

Non-Qualified Option Agreement

 

 

 